Exhibit 10.27

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (the “Agreement”) entered into as of this 1st
day of April, 2003, by and between ARV LAS POSAS, L.P., a California limited
partnership, with offices at 245 Fischer Avenue, Suite D-1, Costa Mesa,
California 92626 (referred to in this Agreement as the “Debtor”), and RED
MORTGAGE CAPITAL, INC., an Ohio corporation, having an office and place of
business at 150 East Gay Street, 22nd Floor, Columbus, Ohio  43215 (referred to
in this Agreement as the “Secured Party”).

          The Debtor is indebted to the Secured Party in the amount of
$12,240,000.00 in connection with the financing of an assisted living facility
known as “Villa Las Posas,” FHA Project No. 122-22056-PM-ALF-REF, located in
Camarillo, Ventura County, California (referred to in this Agreement as the
“Project”).  The indebtedness (which is referred to in this Agreement as the
“Indebtedness”) is evidenced by a Deed of Trust Note dated of even date
herewith, payable to the order of the Secured Party (referred to in this
Agreement as the “Note”), and is secured by a Deed of Trust (the “Mortgage”)
dated of even date herewith, and recorded or to be recorded among the land
records for Ventura County, California.  The Mortgage securing the Indebtedness
is insured by the Secretary of Housing and Urban Development (referred to in
this agreement as the “Secretary”) under Section 232 pursuant to Section 223(f)
of the National Housing Act, as amended.

          To further secure the repayment of the Indebtedness and at the request
of the Secured Party and the Secretary, the Debtor wishes to grant to the
Secured Party, pursuant to the Uniform Commercial Code as in effect in the State
of California (referred to in this agreement as the “State”) a security interest
in certain property related to the Project.  The parties also intend to set
forth in this instrument their agreement with respect to that security interest.

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises set forth below, and in further consideration of the sum of One Dollar
($1.00) and other good and valuable consideration in hand paid by each party to
the other, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

          1.          Creation of Security Interest.

                       (a)     Granting Clause.  The Debtor hereby grants a
security interest (referred to in this Agreement as the “Security Interest”) to
the Secured Party in all property (referred to in this Agreement as the
“Collateral”) which (i) is owned by the Debtor or becomes the property of the
Debtor hereafter and is used in the operation of the Project, and/or (ii) is
described in Exhibit “B” attached to this Agreement; and/or (iii) is part of,
attached to, or located on the land and premises legally described in Exhibit
“A” attached to this Agreement.  Exhibits “A” and “B” are hereby incorporated
into this Agreement by reference.  The Security Interest is granted for the
purpose of securing the Indebtedness.



--------------------------------------------------------------------------------

-- 2 --

                       (b)     Warranty.  The Debtor warrants and represents to
the Secured Party that it owns the Collateral free and clear of any lien,
security interest, encumbrance, and other claim of any kind, other than the
Security Interest created by this Agreement, and has the full power to grant the
Security Interest; provided, however that this warranty is subject to: (i) the
rights of the lessor with respect to any personal property or equipment leased
by the Debtor; (ii) any security deposits, accounts or monies in the custody of
the Debtor or under its control which are subject to the rights of third
parties; and (iii) any account or deposit which is subject to terms and
conditions contained in special purpose escrow agreements and other documents
relating to the indebtedness.

                       (c)     Perfection.  The Debtor agrees to comply with all
applicable laws and requirements in order to grant to the Secured Party a valid,
perfected first lien in the Collateral, authorizes the Secured Party to file
financing statements pursuant to the Uniform Commercial Code which name the
Debtor and identify the Collateral in such places as are necessary and
appropriate under the Uniform Commercial Code, and upon request of the Secured
Party, from time to time execute and deliver to the Secured Party one or more
financing statements pursuant to the Uniform Commercial Code then in effect in
the State, and any other instruments reasonably required by the Secured Party in
connection herewith the filing of which is advisable, in the sole judgment of
the Secured Party, to perfect the Secured Party’s Security Interest in the
Collateral under the laws of the United States, the State, or any other
jurisdiction in which the Secured Party shall determine such filings to be
advisable.  The Debtor hereby authorizes the Secured Party to execute and file,
at any time and from time to time, on behalf of the Debtor one or more financing
statements with respect to the Collateral, the filing of which is advisable, in
the sole judgment of the Secured Party including, especially, but without
limitation, continuation statements and statements reperfecting a security
interest in any of the Collateral where the financing statements with respect
thereto had lapsed.  The Debtor hereby irrevocably appoints the Secured Party as
the Debtor’s attorney-in-fact to execute and file, from time to time, on its
behalf, one or more financing statements with respect to the Collateral and to
execute such other documents and instruments on behalf of the Debtor as the
Secured Party, in its sole judgment, shall deem necessary or desirable for the
purposes of effectuating this Agreement, such power being coupled with an
interest and irrevocable.  The Debtor agrees to notify the Secured Party prior
to any change in its mailing address or principal place of business, in order
that a prompt filing or refiling of any outstanding financing statements or
other public notices may be made, if necessary.  The Debtor further agrees to
advise the Secured Party promptly of any new facts which, to the best of its
knowledge, would adversely affect the priority of the Security Interest granted
to the Secured Party by this Agreement.

                        (d)     Proceeds, etc.  The Security Interest shall
extend to and include the proceeds of any Collateral and any property which the
Debtor may receive on account of any Collateral.

                        (e)     Costs and Expenses of Secured Party.  The Debtor
agrees to pay any and all fees, costs and expenses, of whatever kind and nature,
which the Secured Party may incur in filing any financing statements or other
public notices, and the charges of any attorneys whom the Secured Party may
engage in preparing and filing such documents, making title examinations and



--------------------------------------------------------------------------------

-- 3 --

rendering opinion letters, as well as all costs and expenses incurred by the
Secured Party, including reasonable attorney’s fees and court costs in
protecting, maintaining, preserving, enforcing or foreclosing the Security
Interest granted to the Secured Party hereunder, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions or
proceedings arising out of or relating to this transaction, promptly after the
Debtor shall have been notified by the Secured Party of the amount of such fees,
costs or expenses, together with interest thereon at the rate of ten percent
(10%) per annum until paid.

          2.          Care of Collateral.  Unless specifically otherwise agreed
by the Secured Party in writing, the Debtor shall at its sole cost and expense:

                        (a)     Maintain possession of the Collateral on the
Project premises (which are described in Exhibit “A”) and not remove the
Collateral from that location.

                        (b)     Keep the Collateral separate and identifiable.

                        (c)     Maintain the Collateral in good repair and
condition as the same is as of the date hereof, as the same is when acquired,
reasonable wear and tear excepted, making replacements when and where necessary,
and otherwise deal with the Collateral in all such ways as are considered good
practice by owners of such property.

                        (d)     Use the Collateral lawfully and only as
permitted by insurance policies.

                        (e)     Permit the Secured Party to inspect the
Collateral and any records relating to the Collateral upon reasonable request
and notice during normal business hours.

                         (f)     Insure the Collateral for its full replacement
value, subject to a deductible of not more than the lesser of (i) $10,000 or
(ii) one percent (1%) of the Mortgage Loan (unless the Secured Party has given
written approval of a larger deductible) in the name of and with loss or damage
payable to the Secured Party, the Federal Housing Administration and the Debtor
as their interests may appear.  All such policies shall provide for not less
than thirty (30) days minimum written notice to the Secured Party of
cancellation or material change.

                        (g)     Keep the Collateral free and clear of all liens
and security interests of others.

                        (h)     Pay, when due, all taxes, assessments and other
charges lawfully and validly levied or assessed upon the Collateral.

          3.          Defense of Collateral.  The Debtor will promptly defend
any proceeding which may affect the Security Interest or the title to the
Collateral, and will reimburse the Secured Party for all costs and expenses
incurred by the Secured Party in connection with such defense.



--------------------------------------------------------------------------------

-- 4 --

          4.          Charges, Liens and Encumbrances Affecting Collateral.  The
Debtor will pay when due all existing or future charges, liens, or encumbrances
on and all taxes and assessments now or hereafter imposed on or affecting the
Collateral.

          5.          Remedies on Default.  In the event of a default, as
defined in Section 6:

                         (a)     The Secured Party may, at its option, declare
the full principal amount of the Indebtedness, and any interest accrued on that
amount, to be immediately due and payable; and

                        (b)     The Secured Party shall have all of the rights
and remedies of a Secured Party against the Collateral under the Uniform
Commercial Code as in effect in the State.

          Without limitation of those rights and remedies, the Secured Party
may, upon written notice to the Debtor, take, and publicly or privately sell or
convey full right, title and interest in and to, the Collateral, or any part of
it, in the name of the Secured Party and/or its designees.  The Debtor hereby
constitutes and appoints the Secured Party as its true and lawful
attorney-in-fact, such power being coupled with an interest and irrevocable, to
assign and transfer its interest in any or all of the Collateral in the event of
a default.

          6.          Defaults.  For purposes of this Agreement, the Debtor
shall be deemed to be in default if:

                        (a)     The Debtor violates any provision of (i) the
Note (which evidences the Indebtedness); (ii) the Mortgage (which also secures
the Indebtedness); (iii) this Security Agreement; or (iv) any other instrument
related to the Indebtedness (which Note, Mortgage, Security Agreement and other
instruments related to the Indebtedness are hereinafter sometimes collectively
referred to as the “Security Documents”); provided, however, that an event of
default shall not occur unless such violations are not cured within applicable
cure periods, if any, as may be provided in said Security Documents;

                        (b)     There occurs any actual or threatened demolition
of or injury or waste to the Project premises, not covered by insurance, or not
replaced or restored by the Debtor, which may impair the value of the
Collateral; or

                         (c)     A receiver is appointed for or a petition in
bankruptcy is filed by or against the Debtor, its successors or its assigns,
which receiver or involuntary bankruptcy petition is not removed, vacated or
stayed within sixty (60) days from the first date of appointment or filing
thereof; or

                        (d)     The Debtor is dissolved and liquidation of the
Debtor is commenced in accordance with the Debtor’s organizational documents
and/or the law of the State.

                        (e)     The Debtor changes its name or the jurisdiction
in which it is organized without the prior written consent of the Secured Party.



--------------------------------------------------------------------------------

-- 5 --

          7.          No Waiver.  No failure on the part of the Secured Party to
exercise, and no delay on the part of the Secured Party in exercising, any right
or remedy under this Agreement shall operate as a waiver of that right or
remedy.  A single or partial exercise by the Secured Party of any right or
remedy under this Agreement shall not constitute an election of remedies by the
Secured Party or preclude any other or further exercise of that right or remedy
or the exercise of any other right or remedy.  The remedies provided in this
Agreement are not exclusive of any remedies provided by law.

          8.          Priority of Remedies; Renewals and Extensions.  Neither
the Debtor nor any other persons interested in the Collateral or the proceeds of
the Collateral shall have any right to require the Secured Party first to resort
to or proceed personally against any other person or to proceed against any
other collateral security, or to give priority or preference to any item of
Collateral, or to proceed upon any guaranty prior to exercising its rights
hereunder.  No renewal or extension of the Indebtedness, no release or surrender
of any Collateral given as security for the Indebtedness, no release of any
obligor with respect to the Indebtedness, and no delay by the Secured Party in
enforcing the Indebtedness or exercising any right or power with respect to the
Indebtedness shall affect the Secured Party’s rights with respect to the
Collateral.

          9.          Termination.  This Agreement, and each of the rights and
remedies afforded to the Secured Party hereunder shall automatically terminate
upon payment of the Indebtedness in full in compliance with the provisions of
the Note.  Upon termination hereunder, the Secured Party hereby agrees to
execute a Termination Statement and any other documents reasonably necessary to
terminate this Agreement and release the Collateral from the Security Interest.

          10.          Non-Recourse Obligation.  Notwithstanding any other
provision contained herein or in the Note, it is agreed that the execution of
the Note shall impose no personal liability upon the Debtor for payment of the
indebtedness evidenced thereby, and in the event of a default the Secured Party
shall look solely to the property subject to the Mortgage and this Security
Agreement and to the rents, issues and profits thereof in satisfaction of the
indebtedness evidenced by the Note and will not seek or obtain any deficiency or
personal judgment against the Debtor except such judgment as may be necessary to
foreclose or bar its interest in the property subject to the Mortgage and this
Security Agreement and all other property mortgaged, pledged, conveyed or
assigned to secure payment of the Note; provided, that nothing in this condition
and no action so taken shall operate to impair any obligation of the Debtor
under that certain Regulatory Agreement of even date herewith between the Debtor
and the Secretary.

          11.          Terms.  Unless otherwise defined, all words used in this
Agreement shall have the meanings given them in the Uniform Commercial Code as
in effect in the State.

          12.          Notices.  All notices, demands and communications between
the parties concerning this Agreement shall be in writing and shall be
delivered, or mailed by registered or certified mail with postage prepaid, or
telegraphed, addressed in each case as follows, and shall be deemed to have been
given or made when so delivered, deposited in the mail, or telegraphed:



--------------------------------------------------------------------------------

-- 6 --

 

If to the Debtor, to:

 

 

 

ARV Las Posas, L.P.
245 Fischer Avenue, Suite D-1,
Costa Mesa, California 92626
Attention:  Douglas Armstrong, Senior Vice President

 

 

 

If to the Secured Party, to:

 

 

 

Red Mortgage Capital, Inc.
150 East Gay Street, 22nd Floor
Columbus, Ohio 43215
Attention:  Loan Servicing Department

          Either party, at any time, by written notice given to the other in
accordance with this Section, may designate a different address to which such
communications shall thereafter be directed.

          13.          Rights of Secretary.

                        (a)     Contemporaneously herewith the Secretary and the
Debtor have executed the Regulatory Agreement, which Regulatory Agreement is
hereby incorporated by reference herein.

                        (b)     The Regulatory Agreement is incorporated in the
Mortgage by reference.  Under the terms of the Regulatory Agreement, the
Secretary may exercise certain rights in and to the Collateral prior to the
assignment of the Note, Mortgage, this Security Agreement and any other
collateral documents which have been executed and delivered to the Secretary as
a condition precedent to the Secretary’s endorsement of the Note for mortgage
insurance.

                        (c)     The Debtor and the Secured Party hereby agree
that the Secretary shall be an additional secured party under this Security
Agreement together with the Secured Party, as their interests may appear, and
that the Secretary may be listed on the Uniform Commercial Code Financing
Statements to be filed contemporaneously herewith; provided, however, that
nothing herein or in the Uniform Commercial Code Financing Statements shall
require the execution, now or at any future time, of any amendment, extension,
or other document by the Secretary.

                        (d)     To the extent any party herein is required or
desires to give notice to the Secretary hereunder, such notice shall be
delivered in accordance with the provisions of Paragraph 12 hereof, as follows:



--------------------------------------------------------------------------------

-- 7 --

 

U.S. Department of Housing and Urban Development

Los Angeles Multifamily Hub
611 West Sixth Street, Suite 800
Los Angeles, California 90017
Attention:  Director, Multifamily Housing Division

          14.          Marshalling Not Applicable.  In any exercise of rights of
the Secured Party under this or any other instrument, any combination or all of
the property, rights or security given to secure the Indebtedness of the Debtor
to the Secured Party may be offered for sale for one total price, and the
proceeds of any such sale accounted for in one account without distinction
between the items of security or without assignment to them of any proportion of
such proceeds, the Debtor hereby waiving the application of any doctrine of
marshalling.

          15.          Miscellaneous.

                        (a)     This Agreement is intended to be supplemental to
and not in substitution or in derogation of any security agreement contained in
the Mortgage.  In the event of any conflict between this Agreement and the
Mortgage, the Mortgage shall be controlling.

                        (b)     In any instance where the consent or approval of
the Secured Party may be given or is required or any determination is to be
rendered by the Secured Party hereunder, the granting, withholding or denial of
such consent or approval and the rendering of such determination shall be made
or exercised by the Secured Party at its sole and exclusive option and in its
reasonable discretion.

                        (c)     It is understood and agreed that no judgment or
decree which may be entered on any debt secured or intended to be secured by the
Mortgage shall operate to abrogate or lessen the effect of this Agreement, but
that this Agreement shall continue in full force and effect until the payment
and discharge of the Indebtedness due under the Security Documents.

                        (d)     It is understood and agreed that the remedies
granted to the Secured Party herein shall not be deemed exclusive of any other
remedies possessed by the Secured Party under the Note, the Mortgage, any other
of the Security Documents or at law or in equity, but shall be deemed additional
and cumulative thereto.

                        (e)     This Agreement shall be governed by and
construed in accordance with the laws of the State.

                        (f)     All captions in this Agreement are for
convenience only, and shall not be considered in construing this Agreement.

                        (g)     Any reference in this Agreement to a “Section”
shall be construed as referring to a Section of this Agreement.



--------------------------------------------------------------------------------

-- 8 --

                        (h)     This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

                        (i)     The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
the remaining provisions, which shall remain in full force and effect.

                        (j)     This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

                        (k)     This instrument contains the entire agreement
between the parties as to the rights granted and the obligations assumed in this
instrument.  This Agreement may be amended only by a subsequent written
instrument signed by both parties.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year hereinabove first written.

 

DEBTOR:

 

 

ARV LAS POSAS, L.P.

 

 

a California limited partnership

 

 

 

 

 

 

 

 

By:

AMERICAN RETIREMENT VILLAS
PROPERTIES III, L.P.
a California limited partnership
General Partner

 

 

 

 

 

 

 

By:

ARV ASSISTED LIVING INC.
a Delaware corporation
General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Douglas Armstrong
Senior Vice President

 

 

 

SECURED PARTY:

 

 

RED MORTGAGE CAPITAL, INC.
an Ohio corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Richard Andrews
Director

 

Attachments

Exhibit “A”  [Legal Description]
Exhibit “B”  [Description of Collateral]